BRIGHT, Circuit Judge,
dissenting:
I dissent. In my judgment, the record demonstrates that the arbitration award properly rests on the collective bargaining agreement. The award, therefore, should be enforced. That the parties failed to introduce evidence regarding the interpretation of section 8.4 of the collective bargaining agreement is not a valid ground for vacating the award. Indeed, such a provision and its ordinary interpretation in collective bargaining agreements must be reached in any decision made by an arbitrator.
The grievance letter referred to at page 537 of the majority opinion sets forth the Union’s contention that Hodges’ discharge “is not for justifiable cause as per the labor agreement.” (Emphasis added.) Similarly, Lackawanna argues in its brief that its officers testified both in their affidavits and at the hearing that Hodges’ discharge was in accordance with company policy and the collective bargaining agreement.
At the outset of the case, the arbitrator outlined the issue as follows:
Did the company have proper cause to warn and terminate Charles Hodges for poor work on March 7, 1980? If not, what is the proper remedy. [Emphasis added.]
In other words, the arbitrator considered each element of the issue separately, asking first whether Hodges’ conduct justified a warning notice, and, second, whether a warning notice properly made would justify the discharge.
After concluding that Hodges’ conduct did indeed warrant a warning notice, the arbitrator considered the employer’s right to terminate Hodges. The arbitrator first recognized Lackawanna’s position “that a Section 8.4 discharge is automatic upon receipt of a third warning notice for any reason.” Next, the arbitrator observed that neither party introduced any evidence regarding the interpretation of section 8.4, and that “[a] Company witness testified that the discharge of Hodges was in accord with Company policy, but no prior instances of the administration of such a policy were introduced.”
The arbitrator necessarily referred to the usual interpretation of provisions similar to section 8.4 of the collective bargaining agreement. The arbitrator observed that such provisions are common in collective bargaining agreements and implement the notion of progressive discipline. Provisions similar to section 8.4 require multiple notices for specific offenses in order to justify discharge. The arbitrator construed section 8.4 to require three notices of inefficiency to justify discharge. Here, the company gave Hodges only one such notice.
Thus, by determining the meaning of section 8.4, the arbitrator addressed the precise issue presented to him in the grievance letter: whether the warning notice and discharge constituted justifiable cause “as per the labor agreement.” It is, therefore, clear to me that the arbitrator acted correctly in resolving the issue under the collective bargaining agreement. The question of whether the arbitrator erred in reaching a particular result is irrelevant to the determination of whether the arbitrator acted within his jurisdiction.
Lackawanna claims that the arbitrator acted outside his jurisdiction because the “proper interpretation” of the clause in question was never submitted to him. That argument is seriously flawed. Lackawanna’s justification for discharge required that it establish a factual and contractual *542basis for the discharge. Without evidence as to the meaning of the contract clause in question, the arbitrator could properly give that clause a reading ordinary to similar labor contracts. That the arbitrator’s reading of the contract does not conform to Lackawanna’s is immaterial. Lackawanna has only itself to blame for not informing the arbitrator that the clause in its contract should be read differently than similar clauses in other contracts. To hold otherwise, as the majority does here, relieves the employer of its burden of showing that its actions were justified.
The district court aptly summarized its reasons for affirming the arbitrator’s award as follows:
It is clear that the Union wished the arbitrator to decide whether Mr. Hodges’ “warning notice and his discharge of March 11,1980 is ... for justifiable cause as per the labor agreement^”] Absent a formal submission of the issue, this grievance letter of March 12, 1980, served to present the issue to the arbitrator. The Court notes that very little, if any, evidence was presented at the arbitration hearing with regard to the past interpretations of section 8.4. However, that is not dispositive. What is dispositive is the fact that the Company relied on section 8.4 to discharge Mr. Hodges, and the grievance submitted to the arbitrator asked whether there was just cause for the warning and discharge. In United Steelworkers of America v. Enterprise Wheel & Car Corp., supra, [363 U.S. 593 [80 S.Ct. 1358, 4 L.Ed.2d 1424] (1960)], an arbitrator’s award was challenged as going beyond the scope of the submission. The court held that he had not, noting that “he had stayed within the areas marked out for his consideration.” 363 U.S. at 597 [80 S.Ct. at 1361]. In the instant case, Lackawanna may not have agreed with [the arbitrator’s] construction of Section 8.4 of the CBA, but it cannot be said that the arbitrator went outside the areas marked for his consideration. “It is the arbitrator’s construction which was bargained for, and so far as the arbitrator’s decision concerns construction of the contract, the courts have no business overruling him because their interpretation of the contract is different from his.” United Steelworkers of America v. Enterprise Wheel & Car Corp., supra, 363 U.S. at 599, 80 S.Ct. at 1362. * * *
This Court will not review the reasoning of the arbitrator; it has merely determined that [the arbitrator] reached a rational conclusion based on the terms of the CBA and the grievance submitted to him. * * * Therefore, the defendant Union is entitled to have the arbitrator’s decision enforced. [The Lackawanna Leather Co. v. United Food & Commercial Workers Int’l Union, AFL-CIO, & CLC, District Union No. 271, etc., No. 80-0-398, slip op. at 5-7 (D.Neb. Nov. 24, 1981) (footnotes omitted).]
I agree with the district court and would affirm. In determining whether an arbitrator has exceeded his authority, the agreement must be broadly construed with all doubts being resolved in favor of the arbitrator’s authority. Resilient Floor v. Welco Mfg. Co., 542 F.2d 1029, 1032 (8th Cir.1976). The arbitrator has settled the labor grievance. I strongly disagree with the majority’s view that the arbitrator’s award should be vacated and the issue resubmitted to arbitration several years after the events in question. Accordingly, I dissent.